PER CURIAM:
Brenda K. Monk appeals the district court’s order accepting the magistrate *214judge’s recommendation to affirm the Commissioner’s cessation of supplemental security income for Monk’s minor son. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have reviewed the record and find no reversible error. Accordingly, we affirm. See Monk v. Astrue, No. 4:07— cv-00003-jlk, 2007 WL 3275314 (W.D.Va. Nov. 6, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.